Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This office action is in response to an Amendment entered on 10/13/2020 for the patent application 15492545 filed on April 20, 2020. At this point claims 1-8, 10-28 are pending in the instant application and ready for examination by the Examiner.


2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four categories of invention, i.e., Process, machine, manufacture or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at Step2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more details of the analysis.  

Step 1


Claim 1
A system monitoring and adjustment computing platform, comprising: 
at least one processor;
a communication interface communicatively coupled to the at least one processor; and
memory storing computer-readable instructions that, when executed by the at least one processor, cause the system monitoring and adjustment computing platform to:
receive a content data stream including information related to a current functionality status of a plurality of systems;
extract, from the received content data stream, data identifying a system of the plurality of systems and a current functionality status of the identified system  at a first time; 

adjust, based on the predicted likelihood of a system issue occurring for the identified system, a rate of monitoring a functionality status of the identified system. the adjusting including increasing a number of times the functionality status of the identified system is evaluated in a particular time interval;
generate a notification including instructions to implement one more actions to mitigate an impact of the system issue;
transmit the generated notification to the identified system; and
automatically implement the one or more actions. 

Claim 12
A method, comprising:
at a computing platform comprising at least one processor, memory, and a communication interface:
receiving, by the at least one processor and via the communication interface, a content data stream including information related to a current functionality status of a plurality of systems;
extracting, by the at least one processor and from the received content data stream, data identifying a system  of the plurality of systems and a current functionality status of the identified system;

adjusting, by the at least one processor and based on the predicted likelihood of a system issue occurring for the identified system, a rate of monitoring a status of the identified system, the adjusting including increasing a number of times the functionality status of the identified system is evaluated in a particular time interval; 
generating, by the at least one processor, a notification including instructions to implement one more actions to mitigate an impact of the system issue;
transmitting, by the at least one processor, the generated notification to the identified system; and
automatically implementing the one or more actions. 

Claim 21
One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface, cause the computing platform to:
receive, via the communication interface, a content data stream including information related to a functionality status plurality of systems;
extract, from the received content data stream, data identifying a system of the plurality of systems  and a current functionality status of the identified system at a first time; 

responsive to extracting the data, predict, based on a machine learning dataset, a likelihood of a system issue occurring for the identified system and at least one additional system located upstream or downstream of the identified system;
adjust, based on the predicted likelihood of a system issue occurring for the identified system, a rate of monitoring a functionality status of the identified system, the adjusting including increasing a number of times the functionality status of the identified system is evaluated in a particular time interval; 
generate a notification including instructions to implement one more actions to mitigate an impact of the system issue;
transmit the generated notification to the identified system; and
automatically implement the one or more actions. 

Step 2A, Prong 1 
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception  (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1), In this case, the claims are determined to recite a judicial exception as explained below. These claims fall within an abstract domain of being a mental process.

Claim(s) 1, 12 and 21 substantially recite

…extracting, by the at least one processor and from the received content data stream, data identifying a system of the plurality of systems and a current functionality status of the identified system;…(claim 12)
…extract, from the received content data stream, data identifying a system of the plurality of systems and a current functionality status of the identified system at a first time;…(claim 21) Using the parsed and extracted data as input is a mental step.

Claim(s) 1, 12 and 21 substantially recite
… responsive to extracting the data, predict, based on a machine learning dataset, a likelihood of a system issue occurring for the identified system and at least one additional system located upstream or downstream of the identified system; (claim 1)
… responsive to extracting the data, predicting, by the at least one processor and based on a machine learning dataset, a likelihood of a system issue occurring for the identified system and at least one additional system located upstream or downstream of the identified system; (claim 12)
… responsive to extracting the data, predict, based on a machine learning dataset, a likelihood of a system issue occurring for the identified system and at least one additional system located upstream or downstream of the identified system; (claim 24) 


Claim(s) 1, 12 and 21  substantially recite
…adjust, based on the predicted likelihood of a system issue occurring for the identified system, a rate of monitoring a functionality status of the identified system the adjusting including increasing a number of times the functionality status of the identified system is evaluated in a particular time interval. (claim 1)
…adjusting, by the at least one processor and based on the predicted likelihood of a system issue occurring for the identified system, a rate of monitoring a status of the identified system, the adjusting including increasing a number of times the functionality status of the identified system is evaluated in a particular time interval. (claim 12)
…adjust, based on the predicted likelihood of a system issue occurring for the identified system, a rate of monitoring a functionality status of the identified system, the adjusting including increasing a number of times the functionality status of the identified system is evaluated in a particular time interval. (claim 21) Using the output as input is a mental step.

Claim(s) 5, 14 and 23 substantially recite
… monitor the identified system based on the adjusted rate of monitoring the functionality status of the identified system; during the monitoring, receive a current functionality status of the identified system at a second time subsequent to the first time; (Claim 5)

 (Claim 14)
… monitor the identified system based on the adjusted rate of monitoring the functionality status of the identified system; (Claim 23) Taking in data at given intervals and using the data from the different time intervals is a mental step. 

Claim(s) 6, 15 and 24 substantially recite
…wherein predicting the likelihood of a system issue occurring for the identified system further includes determining whether the identified system is currently operating within expected parameters based on the received content data stream. (Claim 6)
…wherein predicting the likelihood of a system issue occurring for the identified system further includes determining whether the identified system is currently operating within expected parameters based on the received content data stream. (Claim 15)
…wherein predicting the likelihood of a system issue occurring for the identified system further includes determining whether the identified system is currently operating within expected parameters based on the received content data stream. (Claim 24) Taking is data from a currently operating system and comparing this data to threshold is abstract.  

Claim(s) 7, 16 and 25 substantially recite

…wherein predicting the likelihood of a system issue occurring for the identified system further includes determining whether a transfer of a file having a file size greater than a threshold is expected. (Claim 16)
…wherein predicting the likelihood of a system issue occurring for the identified system further includes determining whether a transfer of a file having a file size greater than a threshold is expected. (Claim 25) Using a variable which represents the size of a file and comparing it to a decision engine is abstract. 

Claim(s) 8, 17 and 26 substantially recite
…wherein predicting the likelihood of a system issue occurring for the identified system further includes evaluating at least one of: a current day and a current date to determine whether the at least one of the current day and the current date are flagged. (Claim 8)
…wherein predicting the likelihood of a system issue occurring for the identified system further includes evaluating at least one of: a current day and a current date to determine whether the at least one of the current day and the current date are flagged. (Claim 17)
…wherein predicting the likelihood of a system issue occurring for the identified system further includes evaluating at least one of: a current day and a current date to 

Step 2A, Prong two: 
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all the claims individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below. 

Claim(s) 1, 12 and 21 further recite
…at least one processor (This is an additional element and does not integrate into practical application.); a communication interface communicatively coupled to the at least one processor (This is an additional element and does not integrate into practical application.); and memory storing computer-readable instructions that, when executed by the at least one processor, cause the system monitoring and adjustment computing platform to (This is an additional element and does not integrate into practical application.): (Claim 1)
…at a computing platform comprising at least one processor (This is an additional element and does not integrate into practical application.), memory (This is an additional element and does not integrate into practical application.), (This is an additional element and does not integrate into practical application.): (Claim 12)
…one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor (This is an additional element and does not integrate into practical application.), memory (This is an additional element and does not integrate into practical application.), and a communication interface (This is an additional element and does not integrate into practical application.), cause the computing platform to: (Claim 21)
This is merely a generic computer component performing generic computer functions. MPEP 2106.07(b). This is not a practical application. 

Claim(s) 1, 12 and 21 further recite
…receive a content data stream including information related to a current functionality status of a plurality of system (This is an additional element and does not integrate into practical application.); (Claim 1)
…receiving, by the at least one processor and via the communication interface, a content data stream including information related to a current functionality status of a plurality of systems (This is an additional element and does not integrate into practical application.); (Claim 12)
…receive, via the communication interface, a content data stream including information related to a functionality status plurality of systems (This is an additional element and does not integrate into practical application.);(Claim 21) 


Claim(s) 1, 12 and 21 further recite
….generate a notification including instructions to implement one more actions to mitigate an impact of the system issue (This is an additional element and does not integrate into practical application.): (Claim 1)
….generating, by the at least one processor, a notification including instructions to implement one more actions to mitigate an impact of the system issue (This is an additional element and does not integrate into practical application.): (Claim 12)
….generate a notification including instructions to implement one more actions to mitigate an impact of the system issue (This is an additional element and does not integrate into practical application.); (Claim 21)
Altering information to conform into a ‘notification’ is not considered a practical application to overcome 35 U.S.C.101.

Claim(s) 1, 12 and 21 further recite
….transmit the generated notification to the identified system: and (This is an additional element and does not integrate into practical application.).  (Claim 1)
….transmitting, by the at least one processor, the generated notification to the identified system (This is an additional element and does not integrate into practical application.): and (Claim 12)
(This is an additional element and does not integrate into practical application.); and (Claim 21)
Information being sent in conventional means is not considered a practical application to overcome 35 U.S.C.101. 

Claim(s) 1, 12 and 21 further recite
….automatically implement the one or more actions. This is an additional element and does not integrate into practical application.). (Claim 1)
….automatically implementing the one or more actions. (This is an additional element and does not integrate into practical application.) (Claim 12)
….automatically implement the one or more actions. (This is an additional element and does not integrate into practical application.) (Claim 21)
Implementing an ‘action’ is considered a post solution activity and is not considered a practical application to overcome 35 U.S.C.101.

Claim(s) 2, 13 and 22 further recite
…receive historical system issue data (This is an additional element and does not integrate into practical application.); and generate a plurality of machine learning datasets based on the historical system issue data. (This is an additional element and this step appears to be directed to storing information, which does not integrate the abstract idea into a practical application. ) (Claim 2)
(This is an additional element and does not integrate into practical application.); and generating, by the at least one processor, a plurality of machine learning datasets based on the historical system issue data. (This is an additional element and this step appears to be directed to storing information, which does not integrate the abstract idea into a practical application. ) (Claim 13)
…receive historical system issue data (This is an additional element and does not integrate into practical application.); and generate a plurality of machine learning datasets based on the historical system issue data. (This is an additional element and this step appears to be directed to storing information, which does not integrate the abstract idea into a practical application. ) (Claim 22) The ability to receive data is mere data gathering or the ability input for an equation is insignificant activity MPEP 2106.05(g). Thus this is not a practical application.

Claim(s) 3 substantially recite
…receive scheduler data (This is an additional element and does not integrate into practical application.); and generate a plurality of machine learning datasets based, at least in part, on the scheduler data. (This step appears to be directed to storing information, which does not integrate the abstract idea into a practical application.). (Claim 3) 

Claim(s) 4 substantially recite
(This is an additional element and does not integrate into practical application. ); and generate one or more machine learning datasets based, at least in part, on the service level agreement data. (Claim 4) The use of a concept of agreement data along with an outcome of data sets is abstract (This is an additional element and this step appears to be directed to storing information, which does not integrate the abstract idea into a practical application.).

Claim(s) 5, 14 and 23 substantially recite
… during the monitoring, receive a current functionality status of the identified system at a second time subsequent to the first time (This is an additional element and does not integrate into practical application.); and update the machine learning dataset based on the received current functionality status of the system at the second time (This step appears to be directed to storing information, which does not integrate the abstract idea into a practical application.).; (Claim 5)
… during the monitoring, receiving, by the at least one processor, a current functionality status of the identified system (This is an additional element and does not integrate into practical application.); and updating, by the at least one processor, the machine learning dataset based on the received current functionality status of the system. (This step appears to be directed to storing information, which does not integrate the abstract idea into a practical application.)
 (Claim 14)
(This is an additional element and does not integrate into practical application.); and update the machine learning dataset based on the received current functionality status of the system at the second time. (This step appears to be directed to storing information, which does not integrate the abstract idea into a practical application.); (Claim 23) Taking in data at given intervals and using the data from the different time intervals to update an abstract model is an exercise in abstraction. 

Claim(s) 18 and 27 further recite
…generating, by the at least one processor (This is an additional element and does not integrate into practical application.), a notification (This is an additional element and does not integrate into practical application.); and transmitting (This is an additional element and does not integrate into practical application.), by the at least one processor and via the communication interface, the notification to at least one of: the identified system and a user computing device. (Claim 18)
…generate a notification (This is an additional element and does not integrate into practical application.); and transmit (This is an additional element and does not integrate into practical application.)the notification to at least one of: the identified system and a user computing device. (Claim 27) The task of generating an output is merely a generic computer component performing generic computer functions. MPEP 2106.07(b). This is not a practical application. 


…wherein the notification is generated in a machine-readable format. (This is an additional element and does not integrate into practical application. ) (Claim 10)
…wherein the notification is generated in a machine-readable format. (This is an additional element and does not integrate into practical application. ) (Claim 19) Generating an output with a parameter of format is the field of use and technological environment and is not a practical application. 

Claim(s) 11 and 20 further recite
…wherein the notification is generated in a user-readable format. (This is an additional element and does not integrate into practical application. ) (Claim 11)
…wherein the notification is generated in a user-readable format. (This is an additional element and does not integrate into practical application. ) (Claim 20) Generating an output with a parameter of format is the field of use and technological environment and is not a practical application.

Claim(s) 28 further recite
….wherein adjusting the rate of monitoring a functionality status of the identified system is further based on a day of the week. (This is an additional element and does not integrate into practical application. ) (Claim 28)
Altering the day of the week for data gathering is not a practical application to overcome 35 U.S.C.101.


Step 2B:
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below. 

…at least one processor , (The “processor” is understood to be generic computer equipment. See MPEP 2106.05(f).); a communication interface communicatively coupled to the at least one processor (The “communication interface” is understood to be generic computer equipment. See MPEP 2106.05(f).); and memory storing computer-readable instructions that, when executed by the at least one processor, cause the system monitoring and adjustment computing platform to (The “memory storing computer-readable instructions” is understood appears to be a mere instruction to apply the judicial exception which does not amount to significantly more. See MPEP 2106.05(f).): (Claim 1)
…at a computing platform comprising at least one processor (The “processor” is understood to be generic computer equipment. See MPEP 2106.05(f).), memory (The “memory” is understood to be generic computer equipment. See MPEP 2106.05(f).), and a communication interface (The “communication interface” is understood to be generic computer equipment. See MPEP 2106.05(f).): (Claim 12)
…one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor(The “processor” is understood to be generic computer equipment. See MPEP 2106.05(f).), memory (The “memory” is understood to be generic computer equipment. See MPEP 2106.05(f).), and a communication interface (The “communication interface” is understood to be generic computer equipment. See MPEP 2106.05(f).), cause the computing platform to: (Claim 21)
This is merely a generic computer component performing generic computer functions. MPEP 2106.07(b). This is not significantly more to overcome 35 U.S.C.101.

Claim(s) 1, 12 and 21 further recite
…receive a content data stream including information related to a current functionality status of a plurality of system (The step of receiving data is directed to data transmission and does not amount to significantly more, See MPEP 2106.05(f).); (Claim 1)
…receiving, by the at least one processor and via the communication interface, a content data stream including information related to a current functionality status of a plurality of systems (The step of receiving data is directed to data transmission and does not amount to significantly more, See MPEP 2106.05(f).); (Claim 12)
(The step of receiving data is directed to data transmission and does not amount to significantly more, See MPEP 2106.05(f).) (Claim 21) 
The ability to receive data is mere data gathering or the ability input for an equation is insignificant activity MPEP 2106.05(g). Thus this is not significantly more to overcome 35 U.S.C.101.

Claim(s) 1, 12 and 21 further recite
….generate a notification including instructions to implement one more actions to mitigate an impact of the system issue (The step of generating a notification is directed to data transmission and does not amount to significantly more, See MPEP 2106.05(f)): (Claim 1)
….generating, by the at least one processor, a notification including instructions to implement one more actions to mitigate an impact of the system issue (The step of generating a notification is directed to data transmission and does not amount to significantly more, See MPEP 2106.05(f)): (Claim 12)
….generate a notification including instructions to implement one more actions to mitigate an impact of the system issue (The step of generating a notification is directed to data transmission and does not amount to significantly more, See MPEP 2106.05(f)); (Claim 21)
Altering information to conform into a ‘notification’ is not significantly more to overcome 35 U.S.C.101.

Claim(s) 1, 12 and 21 further recite
….transmit the generated notification to the identified system: and (The step of receiving data is directed to data transmission and does not amount to significantly more, See MPEP 2106.05(f).) (Claim 1)
….transmitting, by the at least one processor, the generated notification to the identified system (The step of receiving data is directed to data transmission and does not amount to significantly more, See MPEP 2106.05(f).): and (Claim 12)
….transmit the generated notification to the identified system (The step of receiving data is directed to data transmission and does not amount to significantly more, See MPEP 2106.05(f).); and(Claim 21)
Information being sent in conventional means is not significantly more to overcome 35 U.S.C.101. Receiving or transmitting information, which is well-understood, routine, conventional as evidenced by MPEP 2106.05(d), section II, list 1, example i.

Claim(s) 1, 12 and 21 further recite
….automatically implement the one or more actions. (This appears to be a mere instruction to apply the judicial exception which does not integrate the abstract idea to significantly more.) (Claim 1)
….automatically implementing the one or more actions. (This appears to be a mere instruction to apply the judicial exception which does not integrate the abstract idea to significantly more.)  (Claim 12)
(This appears to be a mere instruction to apply the judicial exception which does not integrate the abstract idea to significantly more.) (Claim 21)
Implementing an ‘action’ is considered a post solution activity and is not significantly more to overcome 35 U.S.C.101.

Claim(s) 2, 13 and 22 further recite
…receive historical system issue data (The step of receiving data is directed to data transmission and does not amount to significantly more, See MPEP 2106.05(f).); and generate a plurality of machine learning datasets based on the historical system issue data. (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).) (Claim 2)
…receiving, by the at least one processor, historical system issue data (The step of receiving data is directed to data transmission and does not amount to significantly more, See MPEP 2106.05(f).); and generating, by the at least one processor, a plurality of machine learning datasets based on the historical system issue data. (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).) (Claim 13)
…receive historical system issue data (The step of receiving data is directed to data transmission and does not amount to significantly more, See MPEP 2106.05(f).); and generate a plurality of machine learning datasets based on the (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).) (Claim 22) 
The ability to receive data is mere data gathering or the ability input for an equation is insignificant activity MPEP 2106.05(g). Thus this is not significantly more to overcome 35 U.S.C.101.

Claim(s) 3 substantially recite
…receive scheduler data (The step of receiving data is directed to data transmission and does not amount to significantly more, See MPEP 2106.05(f).); and generate a plurality of machine learning datasets based, at least in part, on the scheduler data. (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).). (Claim 3) 

Claim(s) 4 substantially recite
…receive service level agreement data (The step of receiving data is directed to data transmission and does not amount to significantly more, See MPEP 2106.05(f).); and generate one or more machine learning datasets based, at least in part, on the service level agreement data. (Claim 4) The use of a concept of agreement data along with an outcome of data sets is abstract (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).

Claim(s) 5, 14 and 23 substantially recite
… during the monitoring, receive a current functionality status of the identified system at a second time subsequent to the first time (The step of receiving data is directed to data transmission and does not amount to significantly more, See MPEP 2106.05(f).); and update the machine learning dataset based on the received current functionality status of the system at the second time (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).; (Claim 5)
… during the monitoring, receiving, by the at least one processor, a current functionality status of the identified system (The step of receiving data is directed to data transmission and does not amount to significantly more, See MPEP 2106.05(f).); and updating, by the at least one processor, the machine learning dataset based on the received current functionality status of the system. (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
 (Claim 14)
… during the monitoring, receive a current functionality status of the identified system at a second time subsequent to the first time (The step of receiving data is directed to data transmission and does not amount to significantly more, See MPEP 2106.05(f).); and update the machine learning dataset based on the received current functionality status of the system at the second time (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).).; (Claim 23) 

Claim(s) 18 and 27 further recite
…generating, by the at least one processor, a notification (The step of generating a notification is directed to data transmission and does not amount to significantly more, See MPEP 2106.05(f)); and transmitting, by the at least one processor and via the communication interface, the notification to at least one of: the identified system and a user computing device. (Claim 18)
…generate a notification (The step of generating a notification is directed to data transmission and does not amount to significantly more, See MPEP 2106.05(f)); and transmit the notification to at least one of: the identified system and a user computing device. (Claim 27) 
The task of generating an output is merely a generic computer component performing generic computer functions. MPEP 2106.07(b). This is not significantly more to overcome 35 U.S.C.101.

Claim(s) 10 and 19 further recite
…wherein the notification is generated in a machine-readable format. (The step of generating a notification is directed to data transmission and does not amount to significantly more, See MPEP 2106.05(f).) (Claim 10)
…wherein the notification is generated in a machine-readable format. (This is an additional element and does not integrate into practical application. ) (Claim 19)


Claim(s) 11 and 20 further recite
…wherein the notification is generated in a user-readable format. (The step of generating a notification is directed to data transmission and does not amount to significantly more, See MPEP 2106.05(f).) (Claim 11)
…wherein the notification is generated in a user-readable format. (The step of generating a notification is directed to data transmission and does not amount to significantly more, See MPEP 2106.05(f).) (Claim 20)
Generating an output with a parameter of format is the field of use and technological environment and is not significantly more to overcome 35 U.S.C.101.

Claim(s) 28 further recite
….wherein adjusting the rate of monitoring a functionality status of the identified system is further based on a day of the week. (The step of receiving data is directed to data transmission and does not amount to significantly more, See MPEP 2106.05(f).) (Claim 28)
Altering the day of the week for data gathering is not significantly more to overcome 35 U.S.C.101.

Claim Rejections - 35 USC § 103


Claims 1-6, 8, 12-15, 17-18, 21-24, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Strackeljan. (U. S. Patent Publication 20160350671, referred to as Morris; U. S. Patent Publication 20020013664, referred to as Strackeljan)

Claim 1
Morris discloses at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the system monitoring and adjustment computing platform to (Morris, 0095-0096; ‘The one or more I/O interface(s) 202 can enable the use of one or more I/O user interface(s). The I/O interface(s) 202 can be configured to receive and/or provide signals to/from the processor(s) 200 from I/O user interface(s).’, ‘The one or more storage interface(s) 206 can enable the use of the storage /memory 210 and/or other memory/storage components, such as external databases (e.g., the on-site database 130 and/or the historical source database 170 of FIG. 1). The storage interface(s) 206 can be configured to receive data from the processor(s) 200 to store onto the memory 210 or Morris, 0033, 0030; ‘In some embodiments, the predictive model(s) derived from analysis of the source data generated during operation can be used to extract, learn or otherwise derive patterns and interplays between one or a plurality of feature data context values,…’ and ‘"Source data" comprises input data generated from or associated with operation of the operating system, hardware device, or machine in need of monitoring.’ of Morris.); extract, from the received content data stream, data identifying a system of the plurality of systems  (Morris, 0030; ‘"Source data" comprises input data generated from or associated with operation of the operating system, hardware device, or machine in need of monitoring. Such source data can be derived from information during the operation of the operating system as a whole …) and a current functionality status of the identified system (Morris, 0032; and a current functionality status of the identified system of applicant maps to ‘For example, one might have relevant data on motors (e.g., failure history) with a desire to predict the probability of motor failure within a 1-hour prediction window using source data from data sources associated with the hardware device or machine.’ of Morris.) ….responsive to extracting the data, predict, based on a machine learning dataset, a likelihood of a system issue occurring for the identified system (Morris, 0026; ‘As used herein, " predictive analytics" refers to statistical analysis that uses operational feature data derived from one or a plurality of sources with an operating system, hardware device, or machine in need of monitoring, wherein such statistical analysis can be used to derive predictions about the probability that a future event, condition or operational Morris, 0068; As applied to distributed mobile assets (e.g., trains, trucks, aircraft, spacecraft, watercraft, or other transport vehicles) that are subject to unplanned downtime while in the field, many contexts can be drawn from an individual data reading. For example, engine oil pressure can be considered. EC: Each ‘additional system’ can be an individual mobile asset.); adjust, based on the predicted likelihood of a system issue occurring for the identified system, a rate of monitoring a functionality status of the identified system. (Morris, 0028; ‘In broad constructs, the present invention comprises systems and methods for automating the processes of accounting for dynamically changing contexts--that is, situations applying to the operating system, hardware device, or machine in need of monitoring--during operational conditions that may be changing or changeable between and among operations over periods of time.’ of Morris.)….generate a notification including instructions to implement one more actions to mitigate an impact of the system issue: transmit the generated notification to the identified system (Morris, 0075; The predicted outputs 196 of the trained models 194 can be sent to users and/or operators of the operating system 110 (FIG. 1) or to other entities such as, e.g., centralized or local operational centers associated with the operating system 110 for appropriate action. …. The action may correct or modify a condition through, e.g., maintenance, repair or replacement of the component or equipment 112. EC: generate a notification of applicant maps to the output of the predicted outputs. Transmit the notifications maps to ‘can be sent to users.): and automatically implement the one or more actions. (Morris, 0075; For example, repair evaluations and performance results from one or more actual prediction output 196 (e.g., whether the prediction was right or a condition existed that could have resulted in the outcome of interest) can be used to define and/or produce features 180. EC: ’Repair evaluations and performance results’ indicate the action has been performed.)
Morris does not disclose expressly at a first time;…. the adjusting including increasing a number of times the functionality status of the identified system is evaluated in a particular time interval. 
Strackeljan discloses at a first time; (Strackeljan, 0052; ‘As an associated clarification in the realm of process control, real-time computer-controlled processing relates to the performance of associated process control logical, decision, and quantitative operations intrinsic to a process control decision program functioning to monitor and modify a controlled apparatus implementing a real-time process wherein the process control decision program is periodically executed with fairly high frequency usually having a period of between 10 ms and 2 seconds, although other time periods are also utilized.’ of Strackeljan. EC: If Strackeljan ‘…functioning to monitor and modify a controlled apparatus implementing a real-time process wherein the process control decision program is periodically executed with fairly high frequency usually having a period of between 10 ms and 2 seconds…’ then there must have a first time.)…. the adjusting including increasing a number of times the functionality status of the identified system is evaluated in a particular time interval. (Strackeljan, 0052; ‘As an associated clarification in the realm of process control, real-time computer-controlled processing relates to the performance of associated process control logical, decision, and 

Claim 2
Morris discloses further including instructions that, when executed, cause the system monitoring and adjustment computing platform to: receive historical system issue data; and generate a plurality of machine learning datasets based on the historical system issue data. (Morris, 0084; Receive historical system issue data; and generate a plurality of machine learning datasets based on the historical system issue data of applicant maps to ‘In this training phase (e.g., pre-deployment phase), a variety of sub-models may be generated based at least in part on feature data context values comprising source data 172 having at least one contextual relationship, as may be available to the predictive system 160 from the historical source database 170.’ of Morris.)


Morris discloses further including instructions that, when executed, cause the system monitoring and adjustment computing platform to: receive scheduler data; and generate a plurality of machine learning datasets based, at least in part, on the scheduler data. (Morris, 0082; Receive scheduler data; and generate a plurality of machine learning datasets based, at least in part, on the scheduler data of applicant maps to ‘Training 192 of the predictive models 194 can thus be carried out concurrently with the use of previously trained predictive models 194 to determine the predicted outputs 196. In some implementations, the train/push process can be scheduled to take place during times when the processing needs of the predictive system 160 (FIG. 1) are reduced. For example, this can generally occur during the early morning hours (e.g., 1 am to 5 am) when most normal business operations are not taking place.’ of Morris. EC: Support for [0082] In short, the systems and methods of the present invention are trainable (or "self-learning" or "self-modifying") in that they automatically test, discard and select predictive models to better ensure that the predictive models being applied in real time are accurate in relation to the operational conditions occurring at that time. [0029] Moreover, the source data aggregation and contextualization steps of the present invention can allow raw source data from disparate sources to be inputted substantially as provided by the data source, be it sensor-based or any of the sources discussed elsewhere herein. [0040] The predictive models 194 are based upon the determined contextualization 186 and trained 192 using data from the aggregated data set 190.[0073])


Morris discloses further including instructions that, when executed, cause the system monitoring and adjustment computing platform to: receive service level agreement data; and generate one or more machine learning datasets based, at least in part, on the service level agreement data. (Morris, 0051; Receive service level agreement data; and generate one or more machine learning datasets based, at least in part, on the service level agreement data of applicant maps to ‘Maintenance records can provide a relevant source of data that may not be available and generally is stored separately from sensor data. This information can be entered using, e.g., a user device 124, on-site server 128, or other networked device. For example, maintenance data can be entered manually or using a device by a user for use as source data in substantially real time, or it can be captured in an image that can be converted and formatted for use as historical source data.’ of Morris.)

Claim 5
Morris discloses further including instructions that, when executed, cause the system monitoring and adjustment computing platform to: monitor the identified system based on the adjusted rate of monitoring the status of the identified system; during the monitoring, receive a current functionality status of the identified system (Morris, 0066; Monitor the identified system based on the adjusted rate of monitoring the status of the identified system; during the monitoring, receive a current functionality status of the identified system of applicant maps to ‘For example, the difference between the current temperature reading and the standard deviation of the temperature for all observations Morris, 0081; Update the machine learning dataset based on the received current status of the system at the second time of applicant maps to ‘A second training method can comprise a train and push ( train/push) process, which is implemented by first training 192 new predictive models 194 as described above, followed by "pushing" the new predictive models 194 into storage (e.g., in a central data store of the predictive system 160 and/or the historical source database 170).’ of Morris.)

Claim 6
Morris discloses wherein predicting the likelihood of a system issue occurring for the identified system further includes determining whether the identified system is currently operating within expected parameters based on the received content data stream. (Morris, 0026; Wherein predicting the likelihood of a system issue occurring for the identified system further includes determining whether the identified system is currently operating within expected parameters based on the received content data stream of applicant maps to ‘As used herein, " predictive analytics" refers to statistical 

Claim 8
Morris discloses wherein predicting the likelihood of a system issue occurring for the identified system further includes evaluating at least one of: a current day and a current date to determine whether the at least one of the current day and the current date are flagged. (Morris, 0124; Wherein predicting the likelihood of a system issue occurring for the identified system further includes evaluating at least one of: a current day and a current date to determine whether the at least one of the current day and the current date are flagged of applicant maps to the example or ‘In some cases, the predicted outputs 196 may be applicable to (or likely to occur or not occur during) a defined time step in the future (e.g., 30 minutes out, 1 day out, 7 days out, etc.).’ of Morris.)

Claim 12
Morris discloses a method, comprising: at a computing platform comprising at least one processor, memory, and a communication interface (Morris, 0095-0096; ‘The one or more I/O interface(s) 202 can enable the use of one or more I/O user Morris, 0033, 0030; ‘In some embodiments, the predictive model(s) derived from analysis of the source data generated during operation can be used to extract, learn or otherwise derive patterns and interplays between one or a plurality of feature data context values,…’ and ‘"Source data" comprises input data generated from or associated with operation of the operating system, hardware device, or machine in need of monitoring.’ of Morris.); extracting, by the at least one processor and from the received content data stream, data identifying a system  of the plurality of systems and a current functionality status of the identified system (Morris, 0041; ‘In this regard, the systems and methods of the present invention can automatically select the optimum feature data context values to use in the statistical component of the process at any given time, where the feature data context values may differ between analyses of a single machine or hardware device or between different machines and hardware devices of the same type.’ of Morris.); responsive to extracting the data, predicting, by the at least one processor and based on a machine learning Morris, 0026; ‘As used herein, " predictive analytics" refers to statistical analysis that uses operational feature data derived from one or a plurality of sources with an operating system, hardware device, or machine in need of monitoring, wherein such statistical analysis can be used to derive predictions about the probability that a future event, condition or operational parameter associated with the operation (or lack thereof) of an operating system, …’ of Morris.); and at least one additional system located upstream or downstream of the identified system (Morris, 0068; As applied to distributed mobile assets (e.g., trains, trucks, aircraft, spacecraft, watercraft, or other transport vehicles) that are subject to unplanned downtime while in the field, many contexts can be drawn from an individual data reading. For example, engine oil pressure can be considered. EC: Each ‘additional system’ can be an individual mobile asset.); adjusting, by the at least one processor and based on the predicted likelihood of a system issue occurring for the identified system, a rate of monitoring a status of the identified system, (Morris, 0028; ‘In broad constructs, the present invention comprises systems and methods for automating the processes of accounting for dynamically changing contexts--that is, situations applying to the operating system, hardware device, or machine in need of monitoring--during operational conditions that may be changing or changeable between and among operations over periods of time.’ of Morris.)….generating, by the at least one processor, a notification including instructions to implement one more actions to mitigate an impact of the system issue: transmitting, by the at least one processor, the generated notification to the identified system (Morris, 0075; The predicted outputs 196 of the trained models 194 can be sent to users and/or operators of the operating system Morris, 0075; For example, maintenance /repair evaluations and performance results from one or more actual prediction output 196 (e.g., whether the prediction was right or a condition existed that could have resulted in the outcome of interest) can be used to define and/or produce features 180. EC:’Repair evaluations and performance results’ indicate the action has been performed.)
Morris does not disclose expressly the adjusting including increasing a number of times the functionality status of the identified system is evaluated in a particular time interval. 
Strackeljan discloses the adjusting including increasing a number of times the functionality status of the identified system is evaluated in a particular time interval. (Strackeljan, 0052; ‘As an associated clarification in the realm of process control, real-time computer-controlled processing relates to the performance of associated process control logical, decision, and quantitative operations intrinsic to a process control decision program functioning to monitor and modify a controlled apparatus implementing a real-time process wherein the process control decision program is periodically executed with fairly high frequency usually having a period of between 10 ms and 2 seconds, although other time periods are also utilized.’ of Strackeljan.) It 

Claim 13
Morris discloses receiving, by the at least one processor, historical system issue data; and generating, by the at least one processor, a plurality of machine learning datasets based on the historical system issue data. (Morris, 0084; Receiving, by the at least one processor, historical system issue data; and generating, by the at least one processor, a plurality of machine learning datasets based on the historical system issue data of applicant maps to ‘In this training phase (e.g., pre-deployment phase), a variety of sub-models may be generated based at least in part on feature data context values comprising source data 172 having at least one contextual relationship, as may be available to the predictive system 160 from the historical source database 170.’ of Morris.)

Claim 14
Morris discloses monitoring, by the at least one processor, the identified system based on the adjusted rate of monitoring the functionality status of the identified system; during the monitoring, receiving, by the at least one processor, a current functionality Morris, 0066; Monitoring, by the at least one processor, the identified system based on the adjusted rate of monitoring the functionality status of the identified system; during the monitoring, receiving, by the at least one processor, a current functionality status of the identified system of applicant maps to ‘For example, the difference between the current temperature reading and the standard deviation of the temperature for all observations on record within a particular machine during warm calendar months can be incorporated into the methodology, such as by including the values as derived during operation of the operating system, hardware device, or machine being monitored, to improve the accuracy of the predictive models to predict the likelihood of an operational event of interest occurring in the future, where such accuracy is specific in relation to the operating system, hardware device, or machine being monitored.’ of Morris.); and updating, by the at least one processor, the machine learning dataset based on the received current functionality status of the system. (Morris, 0081; updating, by the at least one processor, the machine learning dataset based on the received current functionality status of the system of applicant maps to ‘A second training method can comprise a train and push ( train/push) process, which is implemented by first training 192 new predictive models 194 as described above, followed by "pushing" the new predictive models 194 into storage (e.g., in a central data store of the predictive system 160 and/or the historical source database 170).’ of Morris.)

Claim 15
Morris, 0026; Wherein predicting the likelihood of a system issue occurring for the identified system further includes determining whether the identified system is currently operating within expected parameters based on the received content data stream of applicant maps to ‘As used herein, " predictive analytics" refers to statistical analysis that uses operational feature data derived from one or a plurality of sources with an operating system, hardware device, or machine in need of monitoring, wherein such statistical analysis can be used to derive predictions about the probability that a future event, condition or operational parameter associated with the operation (or lack thereof) of an operating system, hardware device, or machine is likely to occur within a time period of interest in the future during operation thereof.’ of Morris.)

Claim 17
Morris discloses wherein predicting the likelihood of a system issue occurring for the identified system further includes evaluating at least one of: a current day and a current date to determine whether the at least one of the current day and the current date are flagged. (Morris, 0124; Wherein predicting the likelihood of a system issue occurring for the identified system further includes evaluating at least one of: a current day and a current date to determine whether the at least one of the current day and the current date are flagged of applicant maps to the example or ‘In some cases, the predicted outputs 196 may be applicable to (or likely to occur or not occur during) a 

Claim 18
Morris discloses generating, by the at least one processor, a notification; and transmitting, by the at least one processor and via the communication interface, the notification to at least one of: the identified system and a user computing device. (Morris, 0034; Generate by the at least one processor, a notification; and transmitting, by the at least one processor and via the communication interface, the notification to at least one of: the identified system and a user computing device of applicant maps to ‘In some embodiments, a prediction of an operational outcome of interest can be provided by way of a signal to an operator to instruct or otherwise notify him that the operating system, hardware device, or machine should be removed from service either immediately or in a short time thereafter.’ of Morris.)

Claim 21
Morris discloses one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface, cause the computing platform to (Morris, 0095-0096; ‘The one or more I/O interface(s) 202 can enable the use of one or more I/O user interface(s). The I/O interface(s) 202 can be configured to receive and/or provide signals to/from the processor(s) 200 from I/O user interface(s).’, ‘The one or more storage interface(s) 206 can enable the use of the storage /memory 210 and/or Morris, 0055; ‘In the various embodiments where the operational condition detection and the predictive system 160 associated therewith can comprise one or more server(s), is in the cloud or otherwise remote to the operating system 110, the data and/or information transfer between the predictive system 160 and other entities of the operating system 110 can be via the network(s) 140 or other suitable communicative links. The networks 140 can include any one or a combination of different types of suitable communications networks,…’ of Morris.), a content data stream including information related to a functionality status plurality of systems (Morris, 0033; 0030 ‘In some embodiments, the predictive model(s) derived from analysis of the source data generated during operation can be used to extract, learn or otherwise derive patterns and interplays between one or a plurality of feature data context values,…’ and ‘"Source data" comprises input data generated from or associated with operation of the operating system, hardware device, or machine in need of monitoring.’ of Morris.); extract, from the received content data stream, data identifying a system of the plurality of systems (Morris, 0030; ‘"Source data" comprises input data generated from or associated with operation of the operating system, hardware device, or machine in need of monitoring. Such source data can be derived from information during the operation of the operating system as a whole …) and a Morris, 0032; and a current functionality status of the identified system of applicant maps to ‘For example, one might have relevant data on motors (e.g., failure history) with a desire to predict the probability of motor failure within a 1-hour prediction window using source data from data sources associated with the hardware device or machine.’ of Morris.) …. Extract, from the received content data stream, data identifying a system of the plurality of systems and a current condition of the identified system (Morris, 0041; ‘In this regard, the systems and methods of the present invention can automatically select the optimum feature data context values to use in the statistical component of the process at any given time, where the feature data context values may differ between analyses of a single machine or hardware device or between different machines and hardware devices of the same type.’ of Morris.); responsive to extracting the data, predict, based on a machine learning dataset, a likelihood of a system issue occurring for the identified system (Morris, 0026; ‘As used herein, " predictive analytics" refers to statistical analysis that uses operational feature data derived from one or a plurality of sources with an operating system, hardware device, or machine in need of monitoring, wherein such statistical analysis can be used to derive predictions about the probability that a future event, condition or operational parameter associated with the operation (or lack thereof) of an operating system, …’ of Morris.) and at least one additional system located upstream or downstream of the identified system (Morris, 0068; As applied to distributed mobile assets (e.g., trains, trucks, aircraft, spacecraft, watercraft, or other transport vehicles) that are subject to unplanned downtime while in the field, many contexts can be drawn from an individual data reading. For example, engine oil Morris, 0028; ‘In broad constructs, the present invention comprises systems and methods for automating the processes of accounting for dynamically changing contexts--that is, situations applying to the operating system, hardware device, or machine in need of monitoring--during operational conditions that may be changing or changeable between and among operations over periods of time.’ of Morris.)….generate a notification including instructions to implement one more actions to mitigate an impact of the system issue; transmit the generated notification to the identified system (Morris, 0075; The predicted outputs 196 of the trained models 194 can be sent to users and/or operators of the operating system 110 (FIG. 1) or to other entities such as, e.g., centralized or local operational centers associated with the operating system 110 for appropriate action. …. The action may correct or modify a condition through, e.g., maintenance, repair or replacement of the component or equipment 112. EC: generate a notification of applicant maps to the output of the predicted outputs. Transmit the notifications maps to ‘can be sent to users.); and automatically implement the one or more actions. (Morris, 0075; For example, maintenance /repair evaluations and performance results from one or more actual prediction output 196 (e.g., whether the prediction was right or a condition existed that could have resulted in the outcome of interest) can be used to define and/or produce features 180. EC:’Repair evaluations and performance results’ indicate the action has been performed.)

Strackeljan discloses at a first time (Strackeljan, 0052; ‘As an associated clarification in the realm of process control, real-time computer-controlled processing relates to the performance of associated process control logical, decision, and quantitative operations intrinsic to a process control decision program functioning to monitor and modify a controlled apparatus implementing a real-time process wherein the process control decision program is periodically executed with fairly high frequency usually having a period of between 10 ms and 2 seconds, although other time periods are also utilized.’ of Strackeljan. EC: If Strackeljan ‘…functioning to monitor and modify a controlled apparatus implementing a real-time process wherein the process control decision program is periodically executed with fairly high frequency usually having a period of between 10 ms and 2 seconds…’ then there must have a first time.) ….the adjusting including increasing a number of times the functionality status of the identified system is evaluated in a particular time interval. (Strackeljan, 0052; ‘As an associated clarification in the realm of process control, real-time computer-controlled processing relates to the performance of associated process control logical, decision, and quantitative operations intrinsic to a process control decision program functioning to monitor and modify a controlled apparatus implementing a real-time process wherein the process control decision program is periodically executed with fairly high frequency usually having a period of between 10 ms and 2 seconds, although other time periods are also utilized.’ of Strackeljan.) It would have been obvious to one having ordinary skill 

Claim 22
Morris discloses receive historical system issue data; and generate a plurality of machine learning datasets based on the historical system issue data. (Morris, 0084; Receive historical system issue data; and generate a plurality of machine learning datasets based on the historical system issue data of applicant maps to ‘In this training phase (e.g., pre-deployment phase), a variety of sub-models may be generated based at least in part on feature data context values comprising source data 172 having at least one contextual relationship, as may be available to the predictive system 160 from the historical source database 170.’ of Morris.)

Claim 23
Morris discloses monitor the identified system based on the adjusted rate of monitoring the functionality status of the identified system; during the monitoring, receive a current functionality status of the identified system at a second time subsequent to the first time (Morris, 0066; Monitor the identified system based on the adjusted rate of monitoring the functionality status of the identified system; during the monitoring, receive a current functionality status of the identified system at a second Morris, 0081; Update the machine learning dataset based on the received current functionality status of the system at the second time of applicant maps to ‘A second training method can comprise a train and push ( train/push) process, which is implemented by first training 192 new predictive models 194 as described above, followed by "pushing" the new predictive models 194 into storage (e.g., in a central data store of the predictive system 160 and/or the historical source database 170).’ of Morris.)

Claim 24
Morris discloses wherein predicting the likelihood of a system issue occurring for the identified system further includes determining whether the identified system is currently operating within expected parameters based on the received content data stream. (Morris, 0026; Wherein predicting the likelihood of a system issue occurring for the identified system further includes determining whether the identified system is 

Claim 26
Morris discloses wherein predicting the likelihood of a system issue occurring for the identified system further includes evaluating at least one of: a current day and a current date to determine whether the at least one of the current day and the current date are flagged. (Morris, 0124; Wherein predicting the likelihood of a system issue occurring for the identified system further includes evaluating at least one of: a current day and a current date to determine whether the at least one of the current day and the current date are flagged of applicant maps to the example or ‘In some cases, the predicted outputs 196 may be applicable to (or likely to occur or not occur during) a defined time step in the future (e.g., 30 minutes out, 1 day out, 7 days out, etc.).’ of Morris.)

Claim 27
Morris, 0034; Generate a notification; and transmit the notification to at least one of: the identified system and a user computing device of applicant maps to ‘In some embodiments, a prediction of an operational outcome of interest can be provided by way of a signal to an operator to instruct or otherwise notify him that the operating system, hardware device, or machine should be removed from service either immediately or in a short time thereafter.’ of Morris.)


Claims 7, 16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Strackeljan as applied to claims 1-6, 8, 12-15, 17-18, 21-24, 26-27 above, and further in view of Salama. (U. S. Patent Publication 20160142464, referred to as Salama)

Claim 7
Morris and Strackeljan do not disclose expressly wherein predicting the likelihood of a system issue occurring for the identified system further includes determining whether a transfer of a file having a file size greater than a threshold is expected.
Salama discloses wherein predicting the likelihood of a system issue occurring for the identified system further includes determining whether a transfer of a file having a file size greater than a threshold is expected. (Salama, 0009; Wherein predicting the likelihood of a system issue occurring for the identified system further includes 

Claim 16
Morris and Strackeljan do not disclose expressly wherein predicting the likelihood of a system issue occurring for the identified system further includes determining whether a transfer of a file having a file size greater than a threshold is expected.
Salama discloses wherein predicting the likelihood of a system issue occurring for the identified system further includes determining whether a transfer of a file having Salama, 0009; Wherein predicting the likelihood of a system issue occurring for the identified system further includes determining whether a transfer of a file having a file size greater than a threshold is expected of applicant maps to ‘The computer program product comprises a computer readable storage medium having program code embodied therewith, the program code executable to: determine, by a monitoring system, a size of an audio file and an available bandwidth; predict, by the monitoring system, time of receiving the audio file, based on the size and the bandwidth; determine, by the monitoring system, whether the time of receiving the audio file exceeds a monitoring timer interval by a certain threshold; and use, by the monitoring system, an intrusive testing method for monitoring call quality, in response to determining that the time of receiving the audio file exceeds the monitoring timer interval by the certain threshold.’ of Salama.) It would have been obvious to one having ordinary skill in the art, having the teachings of Morris, Strackeljan and Salama before him before the effective filing date of the claimed invention, to modify Morris and Strackeljan to incorporate the size of a file as a flag of Salama. Given the advantage of abnormal behavior reporting contains increased detail, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 25
Morris and Strackeljan do not disclose expressly wherein predicting the likelihood of a system issue occurring for the identified system further includes determining whether a transfer of a file having a file size greater than a threshold is expected
Salama, 0009; Wherein predicting the likelihood of a system issue occurring for the identified system further includes determining whether a transfer of a file having a file size greater than a threshold is expected of applicant maps to ‘The computer program product comprises a computer readable storage medium having program code embodied therewith, the program code executable to: determine, by a monitoring system, a size of an audio file and an available bandwidth; predict, by the monitoring system, time of receiving the audio file, based on the size and the bandwidth; determine, by the monitoring system, whether the time of receiving the audio file exceeds a monitoring timer interval by a certain threshold; and use, by the monitoring system, an intrusive testing method for monitoring call quality, in response to determining that the time of receiving the audio file exceeds the monitoring timer interval by the certain threshold.’ of Salama.) It would have been obvious to one having ordinary skill in the art, having the teachings of Morris, Strackeljan and Salama before him before the effective filing date of the claimed invention, to modify Morris and Strackeljan to incorporate the size of a file as a flag of Salama. Given the advantage of abnormal behavior reporting contains increased detail, one having ordinary skill in the art would have been motivated to make this obvious modification.


s 10-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Strackeljan as applied to claims 1-6, 8, 12-15, 17-18, 21-24, 26-27 above, and further in view of Bauckman. (U. S. Patent Publication 20130055368, referred to as Bauckman)

Claim 10
Morris and Strackeljan do not disclose expressly wherein the notification is generated in a machine-readable format.
Bauckman discloses wherein the notification is generated in a machine-readable format. (Bauckman, 0017; Wherein the notification is generated in a machine-readable format of applicant maps to ‘As an example, for notifications provided by email, the user-readable portion may be displayed in the body of the email whereas the machine readable portion may not be displayed in the body of the email. In some embodiments, the user-readable portion may include a notification icon or notification language, such as "Message Waiting," and the machine-readable portion may include the URL associated with message 105.’ of Bauckman.) It would have been obvious to one having ordinary skill in the art, having the teachings of Morris, Strackeljan and Bauckman before him before the effective filing date of the claimed invention, to modify Morris and Strackeljan to incorporate both user and machine formats of Bauckman. Given the advantage of being able to transfer data to a user or through established protocols of hardware, one having ordinary skill in the art would have been motivated to make this obvious modification.


Morris and Strackeljan do not disclose expressly wherein the notification is generated in a user-readable format.
Bauckman discloses wherein the notification is generated in a user-readable format. (Bauckman, 0017; Wherein the notification is generated in a user-readable format of applicant maps to ‘As an example, for notifications provided by email, the user-readable portion may be displayed in the body of the email whereas the machine readable portion may not be displayed in the body of the email. In some embodiments, the user-readable portion may include a notification icon or notification language, such as "Message Waiting," and the machine-readable portion may include the URL associated with message 105.’ of Bauckman.) It would have been obvious to one having ordinary skill in the art, having the teachings of Morris, Strackeljan and Bauckman before him before the effective filing date of the claimed invention, to modify Morris and Strackeljan to incorporate both user and machine formats of Bauckman. Given the advantage of being able to transfer data to a user or through established protocols of hardware, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 19
Morris and Strackeljan do not disclose expressly wherein the notification is generated in a machine-readable format.
Bauckman discloses wherein the notification is generated in a machine-readable format. (Bauckman, 0017; Wherein the notification is generated in a machine-readable 

Claim 20
Morris and Strackeljan do not disclose expressly wherein the notification is generated in a user-readable format.
Bauckman discloses wherein the notification is generated in a user-readable format. (Bauckman, 0017; Wherein the notification is generated in a user-readable format of applicant maps to ‘As an example, for notifications provided by email, the user-readable portion may be displayed in the body of the email whereas the machine readable portion may not be displayed in the body of the email. In some embodiments, the user-readable portion may include a notification icon or notification language, such as "Message Waiting," and the machine-readable portion may include .


Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris in view of Strackeljan as applied to claims 1-6, 8, 12-15, 17-18, 21-24, 26-27 above, and further in view of Fukunari. (U. S. Patent Publication 20040250249, referred to as Fukunari)

Claim 28
Morris and Strackeljan do not disclose expressly wherein adjusting the rate of monitoring a functionality status of the identified system is further based on a day of the week. 
Fukunari discloses wherein adjusting the rate of monitoring a functionality status of the identified system is further based on a day of the week. (Fukunari, 0083; FIG. 8 shows an example of data items in the data saving table of the embodiment. As can be seen from FIG. 8, the data saving table 80 includes a control group 81 indicating a name to collectively control the monitoring item, a monitoring object 82 indicating a job 


Response to Arguments
4.	Applicant’s arguments filed on 10/13/2020 for claims 1-8, 10-28 have been fully considered but are not persuasive.

5.	Applicant’s argument:
Initially, Applicant notes that the Office Action fails to evaluate the claims in accordance with the guidance provided by the Office. For instance, the Office Action fails to consider each claim feature, alone and in combination in evaluating the claims to determine whether patentable subject matter is recited. In the response to arguments section, the 

Examiner’s answer:
In order for the claims to be considered eligible the claims have to be non-abstract, a practical application or significantly more. None of these claims fall within these three domains. 

6.	Applicant’s argument:
For instance, features of claim 1 such as, “receive a content data stream including information related to a current functionality status of a plurality of systems,” “extract, from the received content data stream, data identifying a system of the plurality of systems and a current functionality status of the identified system at a first time,” “responsive to extracting the data, predict, based on a machine learning dataset, a likelihood of a system issue occurring for the identified system’ and at least one additional system located upstream or downstream of the identified system,” “adjust, based on the predicted likelihood of a system issue occurring for the identified system, a rate of monitoring a functionality status of the identified system, the adjusting including increasing a number of times the functionality status of the identified system is evaluated in a particular time interval,” “generate a notification including instructions to implement one more actions to mitigate an impact of the system issue,” “transmit the generated notification to the identified system,” and “automatically implement the one or more actions,” clearly cannot be performed in the human mind and, thus, are not directed to mental processes.

Examiner’s answer:
“extract, from the received content data stream, data identifying a system of the plurality of systems and a current functionality status of the identified system at a first time,” A person can look at data and determine what is relevant.

A person can look at data and make a prediction.
and at least one additional system located upstream or downstream of the identified system,” This is merely looking at more data which is not a practical application and not significantly more. 
 “adjust, based on the predicted likelihood of a system issue occurring for the identified system, a rate of monitoring a functionality status of the identified system, the adjusting including increasing a number of times the functionality status of the identified system is evaluated in a particular time interval,” This merely means being able to make an adjustment and choosing a particular day of the week. 
“generate a notification including instructions to implement one more actions to mitigate an impact of the system issue,” “transmit the generated notification to the identified system,” and “automatically implement the one or more actions,”  Generating a response, sending the response and post solution activity of implementing the response is not a practical application and not significantly more.

7.	Applicant’s argument:
In another example, claim 2 recites, “receive historical system issue data,” and “generate a plurality of machine learning datasets based on the historical system issue data.” Clearly “generating a plurality of machine learning datasets” cannot be performed in the human mind or with pen and paper.

Examiner’s answer:
It has been argued that claim 2 is not a practical application nor significantly more. 


Similarly, claim 3 recites, among other features, “generate a plurality of machine learning datasets based, at least in part, on the scheduler data,” and claim 4 recites, among other features, “generate one or more machine learning datasets based, at least in part, on the service level agreement data.” Again, generating a plurality of machine learning datasets cannot be performed in the human mind and, thus, does not constitute a mental process.

Examiner’s answer:
This is merely making a determination of what data can be used to generate a learning dataset. A person can make these decisions. For example removing outlier data sets.

9.	Applicant’s argument:
Further, the assertion that features such as “receive...a content data stream including current condition information related to a plurality of systems” is “insignificant extra-solution activity” is incorrect. See Office Action at p. 12. These features recite processes on which all other processes in the claims are based. The content data stream is analyzed to determine current functionality of systems and predict, using machine learning, a likelihood of an issue occurring. For at least these reasons, Applicant submits that the Office Action’s analysis under Step 2A, Prong 2 is incorrect.



Examiner’s answer:
Page 12 of the office action is below.

...at a computing platform comprising at least one processor, memory, and a communication interface: (Claim 12)

...one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface, cause the computing platform to: (Claim 21) This is merely a generic computer component performing generic computer functions. MPEP 2106.07(b). This is not a practical application.

Claim (s) 1,12 and 21 further recite



...receiving, by the at least one processor and via the communication interface, a content data stream including information related to a current functionality status of a plurality of systems; (Claim 12)

...receive, via the communication interface, a content data stream including information related to a functionality status plurality of systems;(Claim 21) The ability to receive data is mere data gathering or the ability input for an equation is insignificant activity MPEP 2106.05(g). Thus this is not a practical application.

Claim (s) 2, 13 and 22 further recite 

...receive historical system issue data; and generate a plurality of machine learning datasets based on the historical system issue data. (Claim 2)

Receiving information is not abstract, a practical application or significantly more. It is merely information being passed from one step to another. The examiner views this as insignificant.

10.	Applicant’s argument:
Further, the Office Action appears to address claims 2, 9, 10, 11, 13, 18, 19, 20, 22, and 27 under Step 2A Prong 2. Office Action at p. 12-14. However, the Office Action fails to sufficiently evaluate these claims under Step 2A Prong 1 and does not assert that these claims recite an abstract idea. Accordingly, any analysis under Prong 2 is unwarranted since the Office Action fails to provide an indication, beyond merely listing the claims as rejected under 35 U.S.C. § 101, that these claims recite an abstract idea.

In the response to arguments section addressing Applicant’s similar remarks made in the previous filed Amendment, the Office Action provides further conclusory statements such as,

All claim elements were addressed as abstract* not a practical application or does or provide significantly more to overcome 35 U,S,C. 101, and
Receiving data is a. generic function performed on a generic computer.



Examiner’s answer:
All claim elements were addressed as abstract* not a practical application or does or provide significantly more to overcome 35 U,S,C. 101. 

11.	Applicant’s argument:
The claims recite a practical application of any alleged abstract idea. For example, at least features such as “responsive to extracting the data, predict, based on a machine learning dataset, a likelihood of a system issue occurring for the identified system and at least one additional system located upstream or downstream of the identified system,” and “adjust, based on the predicted likelihood of a system issue occurring for the identified system, a rate of monitoring a functionality status of the identified system, the adjusting including increasing a number of times the functionality status of the identified system is evaluated in a particular time interval,” “generate a notification including instructions to implement one more actions to mitigate an impact of the system issue,” “transmit the generated notification to the identified system,” and “automatically implement the one or more actions,” describe a practical application of any mental process. The claims clearly impose a meaningful limit on the judicial exception such that the claim is more than a drafting effort designed to monopolize the judicial exception.” See 2019 Guidance at 13-14. In other words, claim 1 does not monopolize every possible “mental process” but instead is limited to a practical application of using machine learning to predict a likelihood of a system issue based on streaming data and adjusting system monitoring based on the prediction. Therefore, claim 1 is not “directed to” a judicial exception, and thus is patent eligible. See 2019 Guidance at 13.

Examiner’s answer:
There is no mention of ‘machine learning.’ The claims recite a ‘machine learning dataset’ which is viewed as a training set of information. 

12.	Applicant’s argument:
In response to Applicant’s similar remarks provided in the previously filed Amendment, the Office Action merely states, “[t]he claimed invention can be used with a single input, 

Examiner’s answer:
Here is the portion the applicant is citing.

12 Applicant’s argument:

Even assuming, without conceding, that claim 1, for example, is directed to a mental process as asserted by the Office Action, at least features such as “receive a content data stream including information related to a current functionality status of a plurality of systems,” extract, from the received content data stream, data identifying a system of the plurality of systems and a current functionality status of the identified system at a first time,” “responsive to extracting the data, predict, based on a machine learning dataset, a likelihood of a system issue occurring for the identified system,” and “adjust, based on the predicted likelihood of a system issue occurring for the identified system, a rate of monitoring a functionality status of the identified system, the adjusting including increasing a number of times the functionality status of the identified system is evaluated in a particular time interval,” are significantly more than any mental process.

Examiner’s response:

The claimed invention can be used with a single input, a single decision engine and produces a binary output. This can be achieved by a ‘mental process.’

Examiner’s answer:
Here the applicant is reciting the entire claim 1. The examiner maintains the position that input can be binary with a binary result. 

13.	Applicant’s argument:
None of the cited documents, alone or in combination, teaches or suggests these features. For instance, the Office Action, at p. 20, relies on para. [0028] of Morris as describing, “adjust, based on the predicted likelihood of a system issue occurring for the 


[0028] In broad constructs, the present invention comprises systems and methods for automating the processes of accounting for dynamically changing contexts--that is, situations applying to the operating system, hardware device, or machine in need of monitoring--during operational conditions that may be changing or changeable between and among operations over periods of time. In this regard, the invention herein uses novel systems and methods to collect, contextualize and analyze a large amount of source data generated within and proximate to the operating system, hardware device, or machine to generate one or more probability models associated with the operating system, hardware device, or machine in real time or substantially real time.

Examiner’s answer:
Adjust, based on the predicted likelihood of a system issue occurring for the identified system, a rate of monitoring a functionality status of the identified system of applicant maps to ‘In broad constructs, the present invention comprises systems and methods for automating the processes of accounting for dynamically changing contexts--that is, situations applying to the operating system, hardware device, or machine in need of monitoring--during operational conditions that may be changing or changeable between and among operations over periods of time.’ of Morris. (Morris, 0028) The examiner maintains the rejection. 

14.	Applicant’s argument:
Even assuming, without conceding, that the cited portion of Morris describes “systems and methods for automating the process or accounting for dynamically changing contexts - that is, situations applying for operating system, hardware device, or machine in need of monitoring -during operational conditions that may be changing or changeable,” nothing in Morris teaches or suggests adjusting a rate of monitoring, as recited. Rather, Morris merely describes a system that accounts for changing operational conditions. There is no teaching or suggestion of adjusting a rate of monitoring a functionality status of the identified system, as recited in claim 1. 

Examiner’s answer:
….that is, situations applying to the operating system, hardware device, or machine in need of monitoring--during operational conditions that may be changing or changeable between and among operations over periods of time.’ The examiner takes this is a machine that is monitored, the machine is linked to being monitoring and thus if a machine is changeable then the monitoring is also adaptable. 

15.	Applicant’s argument:
The addition of Strackeljan fails to cure these deficiencies. Strackeljan merely describes periodically executing a process control decision program. Para. [0052], However, this does not constitute, “adjusting], based on the predicted likelihood of a system issue occurring for the identified system, a rate of monitoring a functionality status of the identified system, the adjusting including increasing a number of times the functionality status of the identified system is evaluated in a particular time interval, □ as recited in claim 1. (Emphasis added). That is, the cited portion of Strackeljan fails to teach or suggest any adjusting based on the predicted likelihood of a system issue occurring for the identified system, let alone increasing a number of times the functionality status of the identified system is evaluated in a particular time interval, as recited in claim 1.

Examiner’s answer:
Strackelian is used to disclose monitoring between a time interval. ‘…to monitor and modify a controlled apparatus implementing a real-time process wherein the process control decision program is periodically executed with fairly high frequency usually having a period of between 10 ms and 2 seconds, although other time periods are also utilized.’

16.	Applicant’s argument:


Examiner’s answer:
The phrase ‘based on a machine learning dataset’ has no specific meaning or algorithm for making a prediction and is viewed as non-functional descriptive language. The examiner uses ‘statistical analysis’ as a tool to make predictions. 

17.	Applicant’s argument:
Claim 1 has been amended to recite, “generate a notification including instructions to implement one more actions to mitigate an impact of the system issue,” “transmit the generated notification to the identified system,” and “automatically implement the one or more actions.” The cited documents also fail to teach or suggest these amended features.

Examiner’s answer:
The examiner uses Morris for these additional amendments.

18.	Applicant’s argument:
 For instance, claim 3 recites, among other features, “receive scheduler data,” and “generate a plurality of machine learning datasets based, at least in part, on the scheduler data.” The Office Action, at p. 22, relies on para. [0082] of Morris as describing these features. Applicant disagrees. At most, Morris describes scheduling training of a predictive model during times when processing needs are reduced. Id. However, scheduling training of the model does not constitute generating a plurality of machine learning datasets based on scheduler data. For at least this additional reason, Applicant submits that claim 3 is patentably distinct from the cited combination.

Examiner’s answer:
Support for [0082] 

Moreover, the source data aggregation and contextualization steps of the present invention can allow raw source data from disparate sources to be inputted substantially as provided by the data source, be it sensor-based or any of the sources discussed elsewhere herein. [0040]
The predictive models 194 are based upon the determined contextualization 186 and trained 192 using data from the aggregated data set 190.[0073]

19.	Claims 1-8, 10-28 are rejected.

Correspondence Information
20.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:

	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). 

/P. C./
Peter Coughlan, Examiner
Art Unit 2121




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121